UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6645



NARAYAN SAHEFD HURT,

                                            Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director of the Virginia
Department of Corrections,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-03-413-2)


Submitted:   June 10, 2004                  Decided:   June 21, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Narayan Sahefd Hurt, Appellant Pro Se.       Steven Andrew Witmer,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Narayan Sahefd Hurt seeks to appeal the district court’s

order dismissing as untimely his petition filed under 28 U.S.C. §

2254 (2000).       We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).          This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

              The district court’s order was entered on the docket on

March 2, 2004.         According Hurt the benefit of Fed. R. App. P.

4(c)(1), the notice of appeal was filed no earlier than April 2,

2004, one day late.      Because Hurt failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we dismiss the appeal.        We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented     in   the

materials     before    the   court   and     argument   would   not    aid   the

decisional process.



                                                                       DISMISSED


                                      - 2 -